Exhibit 10.3




 
EXCLUSIVE LICENSE AGREEMENT
 
THIS EXCLUSIVE LICENSE AGREEMENT is made as of the 10th day of June, 2010 (the
"Effective Date") by and between
 
Niagara Center Research Corporation (DBA NCRC)
a corporation incorporated under the laws
of the Province of Ontario
(hereinafter referred to as the "Licensor")
 
-and-
 
Community Alliance, Inc, (OTC:COMA)
a corporation incorporated under the laws
of The State Of Nevada
(hereinafter referred to as "Licensee"')


 
WHEREAS the Licensor is the sole owner of. the Patent Rights and other Licensed
Technology (as hereinafter defined) and has full and exclusive rights to grant
licenses hereunder; and
 
WHEREAS the Licensor desires to have the Licensed Technology developed and
commercialized;
 
WHEREAS the Licensee has requested the Licensor to grant a license and certain
other rights to the Licensee with respect to the Licensed Technology and the
Licensor is prepared to do so on the terms and conditions set out below;
 
THE PARTIES agree as follows:
 
1.  DEFINITIONS
In this Agreement, unless the context otherwise requires, the following terms
shall, have the Following meanings:
 
(a) "Affiliate" shall have the meaning ascribed to it in the Ontario and Canada
Business Corporations Act as amended from time to time;
 
(b) "Know-How" means all technical, knowledge, manufacturing and trade secrets,
secret processes, manufacturing procedures and methods, designs, applications,
data, current and accumulated experience, relating to or necessary for the
successful commercial exploitation of the Licensed Technology with respect to
the Products and includes, without, limitation, those matters described in
Schedule A:
 
(c) "License Fee" has the meaning assigned thereto in Section 9.1;
 
(d) "Licensed Process" shall mean any process, the use, offer for sale, or sale
of which, if unlicensed, would infringe one or more valid claims of the Patent
Rights,
 
(c) “Licensed Technology" means:
 
 

--------------------------------------------------------------------------------

 
 
(i)  the Trademarks;
 
(ii) all rights under the Patent Rights relating to the Products;
 
(iii) the Licensed Processes;
 
(iv) the Other Proprietary Rights; and
 
(v) all related Know How with respect to (i) through (iv) above.
 
(f) "Other Proprietary Rights" shall mean any improvements to the Patent Rights
provided such improvements are dominated by the Patent Rights.
 
(g) "party" means either of Licensee or the Licensor or any and all party or
parties who may become parties to this Agreement from time to time and their
respective successors;
 
(h) "Patent Rights" shall, mean all rights under;
 
(i)  the United States and international patents listed on Schedule B:
 

 
(ii) the United States and international patent applications listed on Schedule
B and. the resulting patents;

 
(iii) any patent applications resulting from the applications listed on Schedule
B. and any divisional, continuations, continuation-in-part applications, and
continued prosecution applications (and their relevant international
equivalents) of the patent applications listed on Schedule B arid of such patent
applications that result from the provisional applications listed on Schedule B.
to the extent the claims are directed to subject matter specifically described
in the patent applications listed on Schedules, and the resulting patents;


(iv) any patents resulting front reissues, reexaminations, or extensions (and
their relevant international equivalents) of the patents described in (i), (ii),
and (iii) above; and
 
(v) any patents resulting from, patent applications and provisional applications
filed after the Effective Date and the relevant international equivalents to
divisional, continuations, continuation-in-part applications and continued
prosecution applications of the patent applications to the extent the claims are
directed to subject matter specifically described in the patents or patent
applications referred to in (i), (ii), (iii), and (iv) above, and the resulting
patents,
 
(i) "person" means an individual, sole proprietorship, partnership,
unincorporated association, unincorporated syndicate, unincorporated
organization, trust, corporation, and a natural person in his capacity as
trustee, executor, administrator, or other legal representative;

 
(j) "Production Date" means the date on which the first commercial sale of a
Product occurs,

 
 
 

--------------------------------------------------------------------------------

 
 
(k) "Products" shall mean any product or part thereof:
 

 
(i) the use, offer for sale, sale, manufacture, or importation of which, if
unlicensed, would infringe one or more valid claims of the Patent Rights, or

 

 
(ii) that Is manufactured by using a Licensed Process or that, when used,
practices a Licensed Process.

 
(I) "Term" has the meaning assigned, thereto in Section 17.
 
(m) "Territory" means the world;
 
(n) "Trademarks" means those registered and unregistered trademarks, trademark
applications, registered and unregistered trade names and trade name
registrations listed in Schedule^ hereto, together with any Trademarks hereafter
developed, by the Licensor relating to the Licensed Technology and necessary
with respect to the Products;

 
(o) "Unauthorized Conduct" means the conduct referred to in Section 20.
 
2.  HEADINGS
 
The headings and paragraph numbers used throughout this Agreement have been
inserted for convenience of reference only and shall in no way affect, define,
limit or enlarge the scope or meaning, of this Agreement or any provision
hereof.
 
3. GENDER
 
All words used herein in the male or neuter gentler shall be deemed to include
the female gender, corporations and partnerships, and the singular number shall
include the plural number, as the case may be, whenever the context so requires.
 
4.  GRANT OF LICENSE AND APPOINTMENT AS LICENSEE
 
Subject to the provisions of this Agreement, the Licensor hereby grants to the
Licensee for the Term, a royalty-bearing exclusive license to the Licensed
Technology to develop, commercialize, make, have made, use, exploit, market,
distribute, sell, offer for sale, lease, manufacture, have manufactured., and
import the Product's in the Territory.


5. EXCLUSIVITY
 
The rights of the Licensee hereunder shall be exclusive. During the Term, the
Licensor shall not, so long as Licensee is not in default hereunder, directly or
indirectly, grant to any other person any rights with respect to the Licensed
Technology in the Territory.
 
 

--------------------------------------------------------------------------------

 
 
6. SUB-LICENSING
 
The Licensee shall be entitled to sublicense the rights granted under this
Agreement; provided that any such sublicense shall, incorporate terms and
conditions sufficient to enable the Licensee to comply with this Agreement, The
Licensee shall furnish to the Licensor a fully signed copy of any sublicense
agreement entered into hereunder.
 
7. NO OTHER LICENSE
 
The Licensor represents and warrants that it has not granted to any other person
any license or right to use the Licensed Technology for any purposes whatsoever
within all or any part of the Territory and that it has full power and authority
to enter into this Agreement, and to grant the license set forth in Section 4.
 
8. NO INFRINGEMENT
 
The Licensor represents and warrants that the Licensed Technology does not, to
the best of the Licensor's knowledge and belief, after reasonable
investigation,, infringe any patents, Trademarks, trade names, copyright or
other industrial, intellectual or proprietary rights owned by any other person
in the world.
 
9. LICENSE FEE
 
The Licensee shall pay the License Fee (the "License Fee"'} in United States
dollars as follows:
 
1. Payments are to be calculated at a rate of 8% on the Net Sales Price of
Products sold by the Licensee (the "Royalty Rate"). Licensor agrees that the
Royalty Rate shall remain at 8% throughout the Term.
 
2. "Net Sales Price" as used in this paragraph shall be the price .at which, the
Products are sold by the Licensee less any sales or excise taxes and less any
credits or penalties to the Licensee.  Sales of Products between the Licensee
and its Affiliates and sublicenses shall not be counted for purposes of
calculating the Net Sales Price.
 
10. OVERDUE AMOUNTS
 
Any amount owing by Licensee to the Licensor on account of any amount payable
pursuant to this Agreement, if not. paid when. due. shall bear interest both
before and after termination of this Agreement; interest shall accrue and be
calculated monthly in advance on the first (1st) day of each month for the
period during which any such amount is outstanding at the rate per annum which
is three (3) percentage points above the prime lending rate pursuant to which,
the United States government loans funds to its most creditworthy commercial
customers then in effect.
 
 

--------------------------------------------------------------------------------

 
 
11. COMPLIANCE WITH LAWS
 
The Licensee shall comply with all applicable statutes, laws, ordinances,
regulations, rules or orders of any governmental or other authority within the
Territory regarding the sale and installation of the Products,
 
12. GOODWILL
 
Upon the expiration or termination of this Agreement, no monetary amount shall
be assigned as attributable to any goodwill associated with the Licensee's use
of the Trademarks.
 
13.[INTENTIONALLY OMITTED.)
 
14.NO ACCOMPANYING WORDS
 
The Licensee shall use the Trademarks without any accompanying words or symbols
of any nature or kind whatsoever unless otherwise approved by Licensor, which
approval shall not be unreasonably withheld.
 
15. USE OF TRADEMARKS
 
The Licensee shall use or display the Trademarks on. all signs, forms, labels,
advertising materials, stationery and other materials only as may be approved by
the Licensor, which approval shall not be unreasonably withheld. The Licensee
shall affix such notices to any or all of the Trademarks as may be approved by
the Licensor for the use of the Trademarks hereunder.
 
16. NOTICE
 
The Licensee shall observe such reasonable requirements with respect to patent
and copyright notices, trade name registrations and other forms of marking
and/or registration as the Licensor may direct from time to time.
 
17. TERM
 
Unless terminated earlier in accordance with the provisions of this Agreement,
the initial term of this Agreement and the license herein granted, shall be for
a period commencing on the Effective Date and terminating on July 31, 2030.
Unless one party gives the other notice of termination not less than ninety (90)
days prior to the end of the initial or any subsequent term hereof, this
Agreement shall be renewed at the end of the current term for a further term of
five (5) years, (the initial term and any and all renewals thereof, the "Term").
 
18.  DUTY NOT TO IMPAIR
 
The Licensee shall not permit, nor permit its employees or agents at any time
either during or after the term of this Agreement, to do any thing or assist any
person to do any thing, either directly or indirectly, which would result in
infringement or impairment of the validity of any part of the Licensed
Technology or otherwise endanger or place in jeopardy the rights of the Licensor
in the Licensed Technology.
 
 

--------------------------------------------------------------------------------

 
 
19. PROTECTION OF RIGHTS
 
The Licensee and the Licensor shall execute all such documents and do all such
things throughout the Territory and elsewhere as may be necessary in order to
permit Licensee to use the Licensed Technology hereunder, and protect the
Licensor's ownership and rights therein. All expenses in connection with the
foregoing shall be for the account of the party requesting that something be
done by the other party.
 
20. INFRINGEMENT BY THIRD PARTIES
 
In the event of any apparent infringement by any person of the Licensed
Technology or in the event of any apparent unauthorized use or copying of the
Licensed Technology or the Products (such infringement, use or copying being
referred to herein as ''Unauthorized Conduct''), the party with the knowledge of
the Unauthorized Conduct shall forthwith notify the other party upon becoming
aware of such Unauthorized Conduct and both parties shall confer together as to
what appropriate steps are to be taken to prevent any such Unauthorized Conduct.
The Licensor shall use its best efforts to prevent and stop any such
Unauthorized Conduct but it shall not be obliged to commence legal proceedings
to prevent any such Unauthorized Conduct, In the event the Licensor ejects to
commence any such legal proceedings, it shall be solely responsible for any and
all. costs incurred in connection therewith and shall be entitled to retain any
damages recovered pursuant to such proceedings. In the event the Licensor elects
not to commence any such legal proceedings, which election shall be made within
a reasonable time, the Licensee shall have the right to do so in its own name
and in the name of the Licensor in which event the Licensee shall be responsible
for any and all costs incurred in connection therewith and shall, be entitled to
retain any damages recovered pursuant to such legal proceedings.
 
21. NOTIFICATION OF INFRINGEMENT
 
In the event either party has knowledge of any allegation by any person that the
all or any part of the Licensed Technology or any Product infringes a third
party's rights, then the party so aware shall immediately notify the other party
by facsimile or by telephone forthwith, followed by a registered letter.
 
22. PATENT, COPYRIGHT AND TRADEMARK INDEMNITY
 
It is understood and agreed that the Licensor shall defend at its sole expense,
any suit or legal proceeding brought; against the Licensee based on the claim
that the use of the Licensed Technology, pursuant to this Agreement constitutes
an infringement of any existing third-party .patent, copyright. Trademark, trade
name, or other industrial, intellectual, or proprietary right: (either
registered or unregistered). In the event of any .infringement proceedings being
instituted against Licensee with respect to any such alleged, infringement of
any patent, copyright, Trademark, trade name or other industrial, intellectual,
or proprietary right (whether registered or unregistered), then the parties
shall consult with one another with respect to the defence to any such
infringement proceeding. The Licensor shall indemnify and save the Licensee
harmless in respect of any damages and costs awarded by a court or agreed to in
a settlement which may result from any of the aforementioned infringement
proceedings brought against the Licensee. The defense, settlement, adjustment,,
or compromise of any suit which the Licensor shall be obligated to defend 'under
this paragraph shall be in the sole control of the Licensor, except that, the
Licensee may, if it desires employ counsel at its own. expense to assist in the
conduct of the suit provided, however, that the Licensor shall not without the
prior written approval of the' Licensee settle, adjust or compromise any suit in
such fashion as to impose upon the Licensee for money damages in excess of the
amount payable to the Licensee by trie Licensor under this paragraph.
 
 

--------------------------------------------------------------------------------

 
 
23. INDEMNIFICATION AND INSURANCE
 
23.1 Immediately upon and following the Production Date, the Licensee alone
shall be responsible for all losses of or damages to property, or injury or
death of any person, or any claims in connection with any one of the foregoing,
arising out of or relating to the sale and use of the Products hereunder and
which are caused by the negligent acts or omissions of the Licensee or any of
its agents or employees in connection therewith and the Licensee agrees to
indemnify and hold the Licensor harmless, both during and after termination of
this Agreement, against and from any and all such claims, losses, and damages,
including costs and legal fees. The Licensee shall procure and maintain in full
force and effect, at all times during the term of this Agreement, at its sole
expense, public. Liability and indemnity insurance with coverage and. limits of
liability as determined, by the Licensor from, time to time having reasonable
regard to the circumstances. Said policy or policies of insurance shall
expressly protect both the Licensor and the Licensee and shall, require the
insurer to defend both the Licensor and the Licensee in any legal proceedings
commenced as a result of each occurrence. The Licensee shall furnish the
Licensor at its request with a certified copy or certificate with respect to
each such policy, evidencing coverage and limits of liability as set forth
above, naming the Licensor as an additional insured and providing that such
policy shall not be cancelled, amended or modified except upon, ten (10) days
prior written notice to the Licensor, Maintenance of the insurance required
under this paragraph shall not relieve the Licensee of the obligations of
indemnification contained in the first sentence of this paragraph.
 
23.2 The Licensor shall likewise procure and maintain in full force and effect
at all times during the term of this Agreement, at its sole expense, public
liability and indemnity insurance with coverage and limit's of liability
adequate and appropriate in the circumstances with respect to the obligations of
the Licensor hereunder. The Licensor shall' furnish the Licensee at its request
with a certified, copy of the policy (or policies) or a certificate with respect
to such insurance. Any such insurance policy shall name me Licensee as an
additional insured and provide that, such policy shall not be cancelled, amended
or modified except upon ten (10) days prior written notice to the Licensee.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
24.  DEFAULT AND TERMINATION
 
24.1 The Licensor may terminate this Agreement at. any time upon ninety (90)
dayswritten notice of termination if during the term hereof the Licensee
defaults in payment of any amount payable by the Licensee hereunder or if the
Licensee is insolvent, bankrupt or in receivership unless such default is cured
or such insolvency, bankruptcy or receivership is terminated within the said
period of ninety (90) days.
 
24.2 The Licensee may terminate this Agreement at any time upon ninety (90) days
written notice of termination if the Licensor is insolvent, bankrupt or in
receivership or if the Licensed Technology is adjudged by a court of competent
jurisdiction to infringe the proprietary rights of a third-party, unless the
Licensor shall remedy such insolvency, bankruptcy or receivership or
infringement within the said period of ninety (90) days.
 
24.3 On the termination of this Agreement for any reason whatsoever, all rights
and obligations of the parties hereunder shall terminate except that all
obligations of the parties to one another accrued on the date of termination of
this Agreement shall survive such termination.
 
25.
EFFECT OF TERMINATION

 
Upon termination of this Agreement:

 
(a) the license herein granted shall terminate; and
 
(b) the Licensee shall, if so requested by the Licensor, return to the Licensor
all books, memoranda, records, charts, formulae, reports, letters, computer
tapes, discs,  computer programs,  notes, drawings, writings and other
documents, samples and models relating to the Licensed Technology except those
which are available to the public at large through no fault of the Licensee and
Licensee shall not retain any copies thereof.
 
26.  CONFIDENTIALITY
 
The Licensee acknowledges and. agrees that the Licensor is the owner of the
Licensed Technology on a global basis and as such is entitled to require
confidentiality. During the term of this Agreement and after any termination
thereof, the Licensee shall not knowingly and without the prior written consent
of the Licensor, in any manner whatsoever, make known, divulge or communicate
any part of the Licensed Technology to any person except to its employees for
the purpose of exercising its rights under this Agreement; provided, however,
that the foregoing shall not apply in respect of any Licensed Technology which
was available to the public at large prior to any disclosure through no fault of
the Licensee.
 
27.  COMPANY TECHNOLOGY
 
Nothing in this Agreement shall affect the Licensee's rights in, or prevent the
Licensee from asserting rights to, its own inventions, improvements and
discoveries.
 
 

--------------------------------------------------------------------------------

 
28.  RESTRICTION ON TRANSFER, ETC.
 
Except as otherwise provided herein, neither Licensor nor Licensee may assign
its rights or obligations under this Agreement without the prior written consent
of the other party, not to be unreasonably withheld. To expedite operations,
notice shall be considered given and consent granted to any sublicense agreement
prepared by the Licensee in which either Thomas J. Priest-Brown or James A,
Rowan are the signators on behalf of the Licensee. Notwithstanding the
foregoing, the Licensee may assign this Agreement in connection with (i) a
transfer to an Affiliate of all or any portion of the Licensed Technology,
whether by sale, merger or otherwise; or (ii) the sale or transfer of all or
substantially all of the Licensee's equity or assets, by merger, consolidation
or otherwise, provided that the assignee shall agree in writing to be hound by
the terms and conditions hereof prior to such assignment. Notwithstanding any
other provision of this Agreement, the Licensee shall not have the right to
encumber or grant a security interest in this Agreement or the rights acquired
hereunder to any person, whether directly or indirectly, or otherwise, without
the prior written consent of the Licensor.
 
29.  ENUREMENT
 
This Agreement shall be binding upon and shall enure to the benefit of the
parties hereto and their respective successors and permitted assigns.
 
30. RELATIONSHIP OF PARTIES
 
Nothing in this Agreement shall constitute, or be considered or interpreted1 as
constituting, any agency, employment or partnership relationship between the
.parties. Neither party shall, hold itself out as an agent for or employee or
partner of the other party. Neither party shall have the authority to enter into
any agreement on behalf of the other party or to incur any obligation or
liability for or otherwise bind the other party.
 
31.  RELIEF FROM OBLIGATIONS
 
Notwithstanding anything contained in this Agreement to the contrary, if any
party is prevented from or delayed in performing any of its obligations under
this Agreement and such, failure is occasioned by any cause beyond its
reasonable control including, without limiting the generality of the foregoing,
the operation of any law, regulation or order of a government or other similar
authority, the inability to secure any necessary permit license or other
authorization from a government or other constituted authority, labour
disturbance or dispute, strike, lockout, riot, explosion, war invasion,
inability to obtain material, supplies, power, fuel or labour, interference by
civil or military authority or acts of God, but excluding only a lack of
finances, then, the time for the observance of the performance of the obligation
in question will be extended for a period, equivalent to the total period the
cause of the prevention or delay persists or remains in effect regardless of the
length of such total period.
 
 

--------------------------------------------------------------------------------

 
 
32. NOTIFICATION
 
Any party claiming suspension of its obligations pursuant to paragraph 31 shall
promptly notify each other party to that effect, and shall take all reasonable
steps to remove or remedy the cause and effect of the force majeure described in
the said notice insofar as it is reasonably able to do so and as soon as
possible; provided that the terms of settlement of any labour disturbance or
dispute, strike or lockout shall be wholly in the discretion of the party
claiming suspension of its obligations by reason thereof and that party shall
not be required to accede to the demands of its opponents in any such labour
disturbance or dispute, strike or lockout solely to remedy or remove the force
majeure thereby constituted.
 
33.  FURTHER ASSURANCES
 
Each of the parties covenants and agrees to execute and deliver such further and
other agreements, assurances, undertakings, acknowledgments or documents, cause
such meetings to be held, resolutions passed and by-laws enacted, exercise their
vote and influence and due and perform and cause to be done and performed any
further and. other acts and things as may be necessary or desirable in order to
give full effect to this Agreement and every part hereof.
 
34.  NOTICE TO BE GIVEN
 
All invoices, demands or other communications required or permitted to be given
under this Agreement to a party shall be in writing and delivered, posted by
first-class prepaid registered mail or sent by fax addressed to the party for
whom it is intended as follows:
 

 
the Licensor
     
Niagara Center Research Corporation (DBA NCRC)
 
183 South Service Road, Unit #2
 
Grimsby, ON L3M 4H6
 
Attention: Sharon B. Rowan., President
 
Fax: 905-228-0685
     
the Licensee
 
 
Community Alliance, Inc.
 
(A Nevada Corporation)
 
9595 Six Pines Dr. Suite 8210
 
The Woodlands, TX 77380
 
Attention: Phillip Ray, CEO
 
Fax: (905)963-7931



 
 
 
 

--------------------------------------------------------------------------------

 
Notices delivered shall be deemed given and received upon delivery, those sent
by mail on the fifth (5th) day after posting, and those sent by fax, on the day
of transmission: provided that during any period of mail disruption, notice
shall be delivered or sent by fax.
 
Either party may at any time, and from, time to time designate a substitute
address for the purpose of this paragraph upon written notice to the other
party.
 
35.  NO WAIVER
 
No condoning, excusing or overlooking by or on behalf of cither party of any
breach of any of the covenants, provisions, conditions, restrictions or
stipulations herein contained shall take effect or be binding upon that party
unless the same be expressed in writing under the authority of that party and
any waiver so given shall extend only to the particular breach so waived and
shall not limit or affect any rights with respect to any other past, present or
future breach.
 
37.  ENTIRE AGREEMENT/AMENDMENTS
 
This Agreement constitutes the entire agreement between the parties with respect
to its subject, matter and supersedes all prior agreements or understanding
between the parties relating to the subject, matter. This Agreement may not be
amended, supplemented or otherwise modified except, by means of a written
instrument signed by both parties.
 
38.  ARBITRATION
 
If any question, difference or dispute arises between the parties in respect of
any matter arising under this Agreement or in relation to the construction
hereof the same shall be submitted to arbitration pursuant to the Arbitration
Act (Ontario), as amended, from time to time.
 
39.  TIME
 
Time is of the essence of this Agreement.
 
40. GOVERNING LAW
 
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Texas and the parties hereby submit to the jurisdiction of the
Courts of the State of Texas for any purpose arising out of or in connection
with this Agreement.
 
41.  SEVERAB1UTY
 
If any provision of this Agreement is wholly or partially invalid, this
Agreement shall be interpreted as if the invalid provision or part thereof had
not been a pan hereof so that Time is of the essence of this Agreement.
 
 

--------------------------------------------------------------------------------

 
 
40. GOVERNING LAW
 
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Texas and the parties hereby submit to the jurisdiction of the
Courts of the State of Texas for any purpose arising out of or in connection
with this Agreement.
 
41. SEVERABILTY
 
If any provision of this Agreement is wholly or partially invalid, this
Agreement shall be interpreted as if the invalid provision or part thereof had
not been a part hereof so that such invalidity shall not affect the validity of
the remainder which shall be construed as if this Agreement had been executed
without the invalid portion and, it is hereby declared to be the intention of
the parties that this Agreement would have been executed without reference to
any portion which may, for any reason, hereafter be declared or held invalid.
 
42. SURVIVAL
 
The terms and conditions of this Agreement relating to the rights and
obligations of the parties following the termination of this Agreement shall
continue in full force and effect notwithstanding such termination.
 
THIS AGREEMENT has been executed by the parties hereto as of the date first
above written.
 
 
 
 
[ex10-3.jpg]

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE A
 
 
The Products
 
The Mag-Wind™ MVAWT™
 
The "MVAWT" (MVAWT is an acronym standing for Magnetic Vertical Axis Wind
Turbine) includes a rotor mounted on a support structure for rotation about a
vertical axis. The wind turbine is designed so that wind can strike it from all
directions simultaneously, and this causes the turbine to spin faster. The
turbine is designed to be mounted on a rooftop. The initial version is
magnetically levitated, but other versions may also have thrust bearings.
 
Axial Flux Alternator Variable Resistance Coils
 
The term 'axial flux' refers to a type of alternator where the magnets are
mounted on disks and the flax between them is parallel to the axis of the shaft.
 




 


 




 


 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
Patent Rights
 
The licensee has all of the rights to the patent except for the right to assign
the patent (or patent application, as applicable), in accordance with clauses
18, 19, 20, 22, and 28 in the attached agreement.


 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


 


[ex10-3b.jpg]
 

 


 
…And such other protections as have been arranged worldwide. See, files of
Robert C, Curfiss, Patent Attorney, Humble TX, USA.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE C
 
Trademarks
 
The trade marks Mag-Wind™ and the logo (shown below) were created by NCRC and
all rights to these are included in the license. These trade marks are not:
registered, however they may be registered by the licensee if desired.
 
 
 
 
 
[ex10-3c.jpg]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE D
 
 
EEHI Agreement Termination
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

